


Exhibit 10.2

 

AMENDMENT NUMBER TWO

to the

MASTER REPURCHASE AGREEMENT

Dated as of October 13, 2011,

between

HOME LOAN CENTER, INC.

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER TWO (this “Amendment Number Two”) is made this 20th day of
January, 2012, between HOME LOAN CENTER, INC. (“Seller”) and CITIBANK, N.A.
(“Buyer”), to the Master Repurchase Agreement, dated as of October 13, 2011,
between Seller and Buyer, as such agreement may be amended from time to time
(the “Agreement”).  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement.

 

RECITALS

 

WHEREAS, Seller and Buyer have agreed to amend the agreement to extend the
Termination Date and to make certain other changes, each as more specifically
set forth herein; and

 

WHEREAS, as of the date hereof, Seller represents to Buyer that Seller is in
full compliance with all of the terms and conditions of the Agreement and each
other Program Document and no Default or Event of Default has occurred and is
continuing under the Agreement or any other Program Document.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1.                            Amendments.  Effective as of January 20,
2012:

 

(a)                                 Section 1 of the Agreement is hereby amended
by deleting the definition of “Termination Date” and replacing it with the
following:

 

“Termination Date” shall mean January 31, 2012, or such earlier date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 

(b)                                 Section 1 of the Agreement is further
amended by adding the following definition immediately before the definition of
“Jumbo Loan”:

 

“January 31 Extension Commitment Fee” shall have the meaning assigned thereto in
the Pricing Side Letter.

 

(c)                                  Section 4(c) of the Agreement is hereby
amended by adding the following language at the end of such section:

 

In connection with the extension of the Termination Date from January 20, 2012
to January 31, 2012, Seller agrees to pay to Buyer an additional commitment fee
equal to the January 31 Extension Commitment Fee, such payment to be made in
Dollars, in immediately available funds, without deduction, set off or
counterclaim on or prior to January 20, 2012. Buyer may, in its sole discretion,
net the January 31 Extension Commitment Fee from the proceeds of any Purchase
Price paid to Seller.  The January 31 Extension Commitment Fee is and shall be
deemed to be fully earned as of the date hereof and shall be non-refundable when
paid.

 

--------------------------------------------------------------------------------


 

SECTION 2.                            Fees and Expenses.  Seller agrees to pay
to Buyer all reasonable out of pocket costs and expenses incurred by Buyer in
connection with this Amendment Number Two (including all reasonable fees and out
of pocket costs and expenses of the Buyer’s legal counsel) in accordance with
Sections 23 and 25 of the Agreement.

 

SECTION 3.                            Representations.  Seller hereby represents
to Buyer that as of the date hereof, Seller is in full compliance with all of
the terms and conditions of the Agreement and each other Program Document and no
Default or Event of Default has occurred and is continuing under the Agreement
or any other Program Document.

 

SECTION 4.                            Binding Effect; Governing Law.  This
Amendment Number Two shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  THIS AMENDMENT
NUMBER TWO SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

SECTION 5.                            Counterparts.  This Amendment Number Two
may be executed by each of the parties hereto on any number of separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.

 

SECTION 6.                            Limited Effect.  Except as amended hereby,
the Agreement shall continue in full force and effect in accordance with its
terms.  Reference to this Amendment Number Two need not be made in the Agreement
or any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to, or with respect
to, the Agreement, any reference in any of such items to the Agreement being
sufficient to refer to the Agreement as amended hereby.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment Number Two to be
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

HOME LOAN CENTER, INC.

 

(Seller)

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

CITIBANK, N.A.

 

(Buyer)

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Amendment Number Two to Master Repurchase Agreement

 

--------------------------------------------------------------------------------
